Citation Nr: 1028947	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for gastritis with gstroesophageal reflux disorder 
(GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and C.B., Appellant's Spouse


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2001 to August 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, inter alia, granted the Veteran's service connection claim 
for gastritis at a 10 percent disability rating. 

The Board notes that in March 2006 the Veteran filed a notice of 
disagreement (NOD) with the rating decision of February 2006, 
which granted the Veteran's claims for sleeping problems at a 30 
percent disability rating.  In his NOD, the Veteran specifically 
disagreed with the failure to also grant him service connection 
for sleep apnea.  The Veteran subsequently withdrew this issue in 
December 2006.  See 38 C.F.R.  § 20.204 (2009).  

In the March 2006 NOD, the Veteran also expressed his 
disagreement with the rating decision of July 2005, which denied 
service connection for right ear hearing loss.  However, this 
issue was granted in December 2006.  He has not since appealed 
either the initial rating or effective date assigned for that 
condition.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. 
Cir. 1997) (the Veteran must separately appeal these downstream 
issues).  Therefore, that claim is also not before the Board.

In June 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge; a copy of this 
transcript has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
The VA will notify the appellant if further action is required.




REMAND

Before addressing the merits of the Veteran's claim for a higher 
initial rating for gastritis with GERD, the Board finds that 
additional development of the evidence is required.

The Veteran should be scheduled for a new VA medical examination 
to assess the current severity of his gastritis.  Pursuant to 
38 U.S.C. § 5103A (West 2002), the VA's duty to assist includes 
"providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim."  This duty includes providing an 
examination that is adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence indicates 
that the current rating may be incorrect.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) ("[W]here the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for another 
examination").  See also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding a 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

In this case, the Veteran was provided with VA medical 
examination in November 2007, almost three years ago.  This 
examination report noted the Veteran's symptoms indicating that 
he was treated with omeprazole, and this kept the Veteran's GERD 
under fair control with flare-ups occurring about once every two 
or three months.  The examiner noted that the Veteran had not had 
any anorexia or weight issues, but experienced intermittent 
nausea, mild dysphagia, and frequent burning discomfort.  He also 
experienced regurgitation about once weekly, with intermittent 
hiccups, flatulence, and belching, but no constipation or 
diarrhea.  The examiner further noted that this condition did not 
interfere with the Veteran's daily activities or employment.

Subsequently, the Veteran provided evidence that his condition 
had worsened since the November 2007 VA medical examination.  The 
Veteran indicated that he had increased intestinal pain and 
burning, diarrhea, difficulty swallowing solids and liquids.  See 
the June 2010 Board hearing transcript pges. 4-5, 9.  The Veteran 
indicated that he now had flare-ups of his symptoms a couple of 
times a day, specifically indicating diarrhea, which interfered 
with his employment and his personal life.  Id. at 6, 12.  His 
spouse also testified that she believed his symptoms had 
increased in severity.  Id. at 10.  Furthermore, the Veteran 
stated that he had discontinued his VA treatment because it 
wasn't helping his condition, and was using over-the-counter 
medication with a restricted diet to try to control this 
disorder.  Id. at 6, 8.  

As such, the Veteran has indicated that his condition has 
worsened, in particular that his flare-ups occur significantly 
more frequently, with more serious manifestations such as 
diarrhea, than indicated at the time of his November 2007 VA 
medical examination.  Furthermore, the indication that his 
medication is no longer managing his condition also shows 
evidence of an increase in the severity of this disorder.  
Therefore, given that it has been almost 3 years since the 
Veteran's gastritis with GERD was last addressed, and the Veteran 
has provided evidence that his condition has worsened, a more 
contemporary examination is necessary to allow the Board to 
adequately review the Veteran's gastritis with GERD condition.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination, 
by an appropriate specialist, to determine 
the current nature and severity of his 
gastritis with GERD.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences to 
his claim for a higher rating.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

	The examiner should thoroughly review the 
number and severity of the effects of the 
Veteran's gastritis with GERD in 
accordance with Diagnostic Code 7346; in 
particular by noting any of the following 
if present:  dysphagia, pyrosis, 
regurgitation, or arm or shoulder pain, as 
well as general pain, vomiting, material 
weight loss, or hematemisis or melena with 
moderate anemia.

	The examiner should also specify the 
frequency and severity of any "flare-
ups" and any additional effects when the 
Veteran's symptoms are most problematic, 
as well as how the Veteran's gastritis 
with GERD affects his health generally.  
If there is no objective evidence of 
"flare-ups," and/or these do not affect 
the Veteran's health, the examiner should 
so state.

	Finally, the examiner should indicate the 
effect the Veteran's service-connected 
gastritis with GERD has on his ability to 
obtain and maintain gainful employment.

2.	Then, review the Veteran's claims file and 
any new information obtained to ensure that 
the foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication of the claim.

3.	Then, readjudicate the Veteran's claim for 
a higher rating for his service-connected 
gastritis with GERD.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


